Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 07/20/2020 is accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 11-14, 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “real object” on lines 1, 4, 7  and “known object” on lines 1, 2-3 and the claim also recites “a person” on line 1 and “a customer” on lines 2, 3, 6 which is the narrower statement of the range/limitation (“real object” and “known object”). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	As to claims 5-6, 11-12, 17-18 refer to claim 4 rejection.

As to claims 8, 13-14, 19-20 refer to claim 7 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, 13-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Mick et al. (US 2013/0031203).
As to claim 1, Mick discloses a system, comprising: 
one or more hardware processors [a server computer (par. [0015])]; and 

displaying, via a display component of an augmented reality (AR) device, a captured image of a real object [receiving an image of a piece of data center equipment (real object) via an image capture device (block 20). For example, a user can visualize a rack or other equipment (real object), e.g., via a smart phone, tablet computer or other portable computing (augmented reality) device that has a display and a capture device. For the example used herein, assume that the piece of data center equipment is a rack including multiple servers (par. [0013]). The augmented reality application is on the user's device (par. [0014])];
retrieving management data associated with a known object of a managed network based on the real object [This overlay information (virtual object) can be displayed over a view of the equipment (known managed object which is a real object) on a display of the portable device. In this way, a user can obtain timely status information (virtual object) to aid in various operations such as performing maintenance actions on a component of the equipment (real object) (par. [0003]). An augmented reality system can be used to aid a user in various operations for managing equipment (management data associated with known object). More specifically, embodiments described herein are with regard to equipment present in a data center (known object), such as a multi-tenant data center. The data center can include various server systems such as rack-based server systems (known object of a managed network). In addition to servers, the data center may include various storages such as storage attached networks, switching equipment, firewalls, load balancers and many other types of equipment. Although embodiments described herein are for a data center implementation, understand the scope of the 
displaying, via the display component, a virtual object superimposed on the captured image of the real object, wherein the virtual object is based on the management data [specific information regarding equipment present in the rack or other enclosure (virtual object) can be communicated and displayed directly on the smart phone or tablet, overlaid to an image of the equipment itself (real object) (block 40). The overlay information that is communicated back to the smart phone or tablet can be targeted to the particular user. For example, for a technical user, e.g., seeking to repair a fault somewhere in the rack, the overlay information may provide status information (virtual object) accessed from another system of the data center to thus identify to the user the actual component within the rack that is to be repaired or otherwise managed (based on management data) (par. [0015]). The type of information that can be provided as an overlay (virtual object) is unlimited. For example, with regard to technical personnel, the information can be of many different types, including status of a given server, IP address, power and/or temperature information, utilization information, among many other different types of information (par. [0016]; [0017])]; 
receiving user input indicative of an interaction with the virtual object [Assume for purposes of discussion that the information includes a status of the various components (virtual object), where the status information may identify whether the unit is operating properly or is suffering from a failure of some sort. In addition to identification of the particular device that has failed, information regarding the type of failure can also be provided (par. [0017]). For example, assume that the failure (virtual object) is 
initiating a network management operation directed to the real object based on the user input [Performing an action (management operation) on a component of the equipment in the rack (real object) responsive to the overlay information (block 50). That is, in a maintenance situation, and depending on the type of failure, a user may take remote control actions (management operation) using the smart phone, tablet or other computing device (user input) (par. [0018]).
As to claim 2, Mick further discloses wherein displaying the virtual object superimposed on the captured image of the real object comprises displaying a virtual rendering of the retrieved management data information superimposed on the captured image of the real object [This overlay information (retrieved management data information) can be displayed over (superimposed) a view of the equipment (real object) on a display of the portable device (i.e., virtual rendering). In this way, a user can obtain timely status information (retrieved management data information) to aid in various operations such as performing maintenance actions on a component of the equipment (real object) (par.[0003]; [0004]; [0011]; [0015]; [0019]).
As to claim 7, Mick further discloses, wherein the real object is a network device and the known object is a managed device of the managed network, wherein the management data associated with the known object is device management information associated with the managed device, and wherein displaying the virtual object superimposed on the captured image of the real object comprises displaying a virtual rendering of the device management information [ As one example, a method includes receiving an image of a piece of data center equipment (real object which is a network device) via an image capture device of a portable device (par. [0003]). An augmented reality system can be used to aid a user in various operations for managing equipment (known object) . More specifically, embodiments 
As to claim 8, Mick further anticipates the claim because claim 7 is completely satisfied by “wherein displaying the virtual object superimposed on the captured image of the real object comprises displaying a virtual rendering of the device management information” and does not require “a virtual graphical representation of a location of the managed device in the managed network”.
As to claim 9, Mick further discloses wherein the AR device comprises:
an imaging component configured to capture the captured image [As one example, a method includes receiving an image of a piece of data center equipment via an image capture device of a portable device (par. [0003]; and 
the display component configured to display the captured image of the real object and the virtual object superimposed on the captured image of the real object [Then overlay information (virtual object) can be received responsive to a query. This information (virtual object) can be displayed over (superimposed) a view of the equipment (real object) on a display of the portable device (par. [0003]; [0013]). Selected information (virtual object) of the controllable system from the infrastructure system 
Claim 10 is a method analogous to system claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 10.
As to claim, 13 refer to claim 7 rejection.
As to claim, 14 refer to claim 8 rejection.
Claim 15 is a method analogous to system claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 15. Mick further discloses a code may be stored on a storage medium having stored thereon instructions which can be used to program a system to perform the instructions. The storage medium may include, but is not limited to, any type of non-transitory storage medium suitable for storing electronic instructions (par. [0027]).
As to claim, 19 refer to claim 7 rejection.
As to claim 20, Mick further discloses wherein the operations comprise detecting an asset tag of the network device, and wherein retrieving the management data comprises retrieving the management data based on the asset tag of the network device [As seen in FIG. 1, method 10 may begin by receiving an image of a piece of data center equipment via an image capture device (block 20). For example, a user can visualize a rack or other equipment, e.g., via a smart phone, tablet computer or other portable computing device that has a display and a capture device. For the example used herein, assume that the piece of data center equipment is a rack including multiple servers (network device), storage units, power supplies, networking equipment and so forth. In some embodiments, the rack can have a machine-readable identifier (asset tag) associated with it, e.g., a barcode, matrix code such as a so-called quick response code or other machine-readable identifier, either optical, radio frequency based or otherwise. In some implementations, rather than imaging the entire rack, only this machine-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 11-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mick et al. (US 2013/0031203)  as applied to claims 1, 10, 15 above, and further in view of  LEE et al. (US 20018/0150810).
As to claim 3, Mick does not disclose, wherein receiving the user input comprises detecting:
a voice command including a spoken reference to the virtual object; 
a hand gesture including virtual manipulation of the virtual object; or both.
LEE discloses an augment reality system that captures  an image of a physical document (0004). The physical document is a document such as account information, statements, invoices, checks associated with people (real object that is a person) (i.e., the person is a customer (known object) reviewing account information or inquiring about a check) (par. 0032). The augmented reality user device is further configured to receive virtual overlay data comprising information related to the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of LEE to modify the system of Nick by detecting a voice command including a spoken reference or a hand gesture to the virtual object in order to provide the ability to securely and efficiently request information from multiple data sources when processing and taking actions for a document using limited processing resources to avoid burden and degrade the performance of the system (par. [0002]-[0003]). 
As to claim, 16 refer to claim 3 rejection.
As to claim 4 , Mick  discloses capturing an image of a piece of data center equipment such as server (real object) to manage the piece of equipment (known object) and display specific information such as status of the piece of equipment (virtual object) overlaid on the captured image of the piece of object (real object) using augmented reality device (see par. [0003]; [0010]-[00110; [0013]-[0015]-[0017]; [0027]). 
Mick does not disclose, wherein the real object is a person and the known object is a customer of the managed network, wherein the management data associated with the known object is customer management information associated with the customer, and wherein displaying the virtual object 
LEE discloses an augment reality system that captures  an image of a physical document (0004). The physical document is a document such as account information, statements, invoices, checks associated with people (real object that is a person) (i.e., the person is a customer (known object) reviewing account information or inquiring about a check) (par. 0032). Using the augmented reality user device, the user is able to quickly view information for multiple documents that are in front of the user. The user is able to view information about the document, their personal information (customer profile), and/or their previous actions or history with the document (status of a customer service issue associated with the customer) as a virtual object overlaid (superimposed) onto the documents or any other tangible objects in the real scene (par. [0028]). Examples of tangible objects 204 include, but are not limited to, documents, furniture, people, or any other physical objects (i.e., the virtual object overlaid (superimposed) onto a person (real object) (par. {0058]-[0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of LEE to modify the system of Nick by displaying the virtual object superimposed on the captured image of the real object comprises displaying a virtual rendering of a customer profile and information indicating a status of one or more customer service issues associated with the customer superimposed on the captured image of the real object in order to  provide the ability to securely and efficiently request information from multiple data sources when processing and taking actions for a document using limited processing resources to avoid burden and degrade the performance of the system (par. [0002]-[0003]).
As to claims, 11 and 17 refer to claim 4 rejection.

As to claim, 12 refer to claim 5 rejection.
As to claim 6, LEE further discloses the augmented reality user device is configured to identify and authenticate a user using one or more mechanisms such as credentials (e.g. a log-in and password) or biometric signals to identify and authenticate the user (par. [0031]). The biometric engine is configured to identify a person based on a biometric signal generated from the person's physical characteristics. The biometric engine employs one or more biometric devices to identify a user based on one or more biometric signals. For example, the biometric engine receives a biometric signal  from the biometric device in response to a retinal scan of the user's eye and/or a fingerprint scan of the user's finger. The biometric engine compares biometric signals from the biometric device to previously stored biometric signals for the user to authenticate the user. The biometric engine authenticates the user when the biometric signals from the biometric devices substantially matches (e.g. is the same as) the previously stored biometric signals 431 for the user. (par. [0087]).

However, palm prints, facial information, iris, retina,  pupil, voice recognition etc. are known biometric procedures for authentication, identification that recognizes a person (e.g., recognizes the same as previously stored biometric) from the person's physical characteristics and substituting a known retina or fingerprint identification or recognition procedure with a known facial identification or recognition procedure would obtain recognition or identification of the person (predictable results).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combined system of Nick and LEE by applying a facial recognition operation to recognize the customer of the managed network  because it is a KSR simple substitution of one known biometric procedure (retina or fingerprint information) with a known biometric procedure (facial information) to obtain predictable results (authentication, identification or recognition).
As to claim, 18 refer to claim 6 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMIR A AHMED/              Primary Examiner, Art Unit 2665